Citation Nr: 1706136	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  16-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES


1.  Whether new and material evidence has been received to reopen the previously denied claim for entitlement to service connection for a back condition.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel



INTRODUCTION

The Veteran has active service from December 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  In July 1971, the Board denied the Veteran's claim for service connection for a back condition.  

2.  New and material evidence received since the July 1971 Board decision relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for a back condition. 


CONCLUSIONS OF LAW

1.  The July 1971 Board decision which denied service connection for a back condition is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  The additional evidence received  since the July 1971 Board decision is new and material, and the claim for entitlement to service connection for a back condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decision

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C.A. §  5108 (West 2014).  "New evidence" means existing evidence not previously submitted to VA. 38 C.F.R. § 3.15(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156(a) (2016) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  See id. at 120-23.

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim for entitlement to service connection for scoliosis.

Service connection for a back condition was denied by a July 1971 final Board decision.  In its decision, the Board noted that the Veteran had minor back trouble prior to entrance into service.  In addition, the Veteran had reported no injury to his back during service.  The Board also emphasized that the Veteran had been treated on one occasion in service for spasm of the lumbar muscles with no residuals reported subsequently in service; that  back disability was not mentioned in the Veteran's separation examination; and that no current findings show residuals of any injury to the Veteran's back.  Finally, the Board opined that the Veteran's scoliosis reported by a private doctor and spondylolysis shown on a VA examination are congenital defects of the spine and have not been shown to be related to service.  The Veteran could not appeal the Board's decision at the time.  As such the decision is final.

Since the July 1971 Board decision, evidence received into the record includes a chiropractor's report which the Veteran submitted in July 2014.  This chiropractic evidence, is presumed credible for purposes of reopening, and shows the possibility of a current disability related to his military service.   The Veteran's chiropractor opined:

On review of [the Veteran's] service medical record enclosed, I see no injury or health issues prior to the service injury reported to us by [the Veteran] . . . Whenever you see a continuing problem, obviously check ligament damage to the spine . . . the reason [the Veteran] cannot hold his adjustment.  He has chronic subluxation . . . strain.  Conservative chiropractic care for many years has helped with mobility and daily activities without which [the Veteran] would have a great deal of distress. . . What happens in relation to a man's tour of duty relates to his chronicity.  I believe that Veteran's current disability is due to his in-service injury.  See July 2014 VA Form 21-4138.
In addition to this chiropractic opinion, the Veteran has submitted lay statements describing his injury incurred in service ("[falling off] a five ton truck and landing on a concrete parking stop in the middle of [his] back")  and the chiropractic treatment he has received for decades to relieve pain.  See July 2014 and April 2016 VA Form 21-4138.
Accordingly, this evidence is sufficient to reopen the previously denied claim for service connection for a back disorder.  See 38 C.F.R. § 3.156(a) (2016)

ORDER
New and material evidence having been received; the claim for entitlement to service connection for a back condition is reopened.

REMAND

In August 1970, the Veteran filed a claim for a back condition, which he claimed occurred or was aggravated during his service at Fort Benning, Georgia.  The Veteran appended a medical report to his claim, which stated that the Veteran suffered from generalized arthritis on the entire spine, scoliosis covering the entire spine and generalized osteoarthritis.  See August 1970 Medical Treatment Record-Non-Government Facility.

A September 1970 VA special orthopedic examination noted that there was full range of movement of the cervical spine without pain.  The examiner also noted that the thoracic and lumbar spine revealed a tendency for flattening of the lumbar curve and that no noticeable scoliosis was detected.  The examiner further opined that x-rays revealed that no orthopedic disease was found and x-rays indicated a diagnosis of spondylosis, "a congenital defect."  

In July 1971, the Board denied the Veteran's claim, as discussed above.

In November 2011, the Veteran stated that he drove a heavy duty truck at Fort Benning.  The Board notes that this is the first time in forty years that the Veteran provided evidence to his spine disabilities.  In December 2013, the Veteran provided a Disability Benefits Questionnaire (DBQ), in which he reported thoracolumbar spine pain and range diminishment.  In July 2014, the Veteran supplied treatment reports from his chiropractor and several lay statements concerning his in-service accident involving his heavy duty truck and  "serious back condition."  

In February 2016, the Veteran filed an appeal with the Board.  In his appeal the Veteran stated that his chiropractor had identified his back condition as chronic subluxation sprain.  He also mentioned that he had been diagnosed with degenerative skeletal changes with osteophytosis.  In April 2016, the Veteran stated that his service injury to his lumbar spine extends to his thoracic spine, cervical spine and right hip.  

Considering relevant law, a veteran is considered to have been in sound condition upon entry into service, except as to defects, infirmities, or disorders noted in the entrance examination, or where clear and convincing evidence (obvious or manifest) evidence demonstrates that an injury or disease preexisted service and was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  However, the Court has held that the presumption of soundness does not apply to congenital defects because such defects are not considered diseased or injuries within the meaning of 38 U.S.C.A. §§ 1110, 1111.  See Quiren v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c ).  A disease which medical authorities consider to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but service connection can be granted if there is superimposed injury or disease in service and the preexisting disorder is aggravated (permanently increased in severity) during service.  See VAOPGCPREC 82-90.  As such, the Board finds a medical opinion necessary as to whether there is superimposed injury or disease in service and the preexisting disorder is aggravated (permanently increased in severity) during service.

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for an appropriate VA examination for an orthopedic examination to ascertain the nature and likely etiology of the Veteran's back condition.  The Veteran's entire VA record must be reviewed by the examiner in conjunction with the examination.

Based on examination of the Veteran and review of the record, the examiner must provide opinions that respond to the following:

(a) The examiner must identify (by medical diagnosis) any/each back condition found.

(b) The examiner must explain whether congenital anomalies resulting in scoliosis are considered a congenital or development "defect" or "disease." (Please note for VA purposes, a "disease" generally refers to a condition that is considered capable of improving or deteriorating while a "defect" is generally not considered capable of improving or deteriorating.)

(c)  If the examiner indicates that scoliosis is a congenital or developmental defect, the examiner must explain whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran sustained a superimposed injury or disease in service that resulted in additional back injury.

(d)  If the examiner indicates that scoliosis is a disease, the examiner must then address whether the evidence clearly and unmistakably shows (obvious, manifest, and undebatable) that the Veteran's scoliosis preexisted active service.

(e)  If the answer to (d) is "yes," the examiner must indicate whether the evidence clearly and unmistakably shows that the preexisting scoliosis was not aggravated by service or whether any increase in disability was due to the natural progression of the disease.

The examiner must identify any such evidence with specificity.

(f) If the answer to either (d) or (e) is "no," the examiner must indicate whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed back condition  had its onset in service.

The examiner must explain the rationale of all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The examination must include comment on the Veteran's reports of continuous/recurrent symptoms since service/injury.

If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the Veteran's claim.  38 C.F.R. §§ 3.158. 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the Veteran's last known address. 

3.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for entitlement to service connection for a back condition must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


